DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication field on 5/9/19, wherein:
Claims 9-16 are currently pending; Claims 1-8 have been cancelled;
Claims 9-16 have been added.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-11, 14-16is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KAGAWA (US 2012/0239194).
As for independent claim 1, KAGAWA discloses a work robot comprising: a multi joint type robot arm {at least figures 1 and 3}; 
an actuator configured to drive each joint of the robot arm {at least figure 1, pars. 0007,0012 and 0008};
 a storage device configured to store correction parameters for correction accuracy required for each of multiple work regions segmented as regions in which 
a control device configured to control the actuator when the work is instructed with designation of a target position, by acquiring, from the storage device, a correction parameter corresponding to a work region, to which the designated target position belongs, among the multiple work regions, and by correcting the target position using the acquired correction parameter {see at least figures 1, 7, 9-12, 15-18, pars. 0091-0095}. 
As for dep. claim 10, which discloses wherein the storage device stores correction parameters of the number of data required for each of the multiple work regions {see KAGAWA at least figures 12 and 27}.
As for dep. claim 11, which discloses wherein the storage device stores, as the correction parameter, a correction parameter in which a spatial coordinate value and a correction value are associated with the multiple work points arranged in a matrix at a pitch required for each of the multiple work regions, and the control device performs matrix correction to correct the target position using a correction parameter corresponding to a work region to which the target position belongs, when the work is instructed with the designation of the target position {see KAGAWA at least figures 12-18, 25A-27, 37, pars. 0073, 0090, 0103, 0113, 0130, 0135, 0161, 0173, 0195, 0211, 0239 and 0287}. 
As for claims 14 and 16, the limitations of these claims have been noted in the rejection above.  Therefore they are considered rejected as set forth above.
As for claim 15, which discloses, wherein the work region is changeable according to the size of the work target object {see KAGAWA at least figures 12, 27 and 37}. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAGAWA as applied to claim 9 above and in view of SUZUKI (US 2016/0059419}
As for dep. claim 12, KAGAWA discloses claimed invention above except for which discloses wherein the robot arm has a recognition device configured to recognize a mark provided on the work target object, and wherein the control device is configured to control the actuator by correcting the target position based on the position of the mark recognized by the recognition device.  However, SUZUKI teaches such this limitation at least in figure 2-5, pars. 0038-0040, 0058-0059}.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of KAGAWA to include the teachings of SUZUKI in order for measuring coordinates of features of work object.  
As for dep. claim 13, which discloses wherein the work target object is provided with a required number of marks for each of the multiple work regions {see SUZUKI at least figures 2-7}. 

	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664